Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2018

                                      No. 04-18-00825-CV

                           IN THE INTEREST OF C.D.M., ET AL,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02692
                      The Honorable Linda A. Rodriguez, Judge Presiding

                                         ORDER
        The reporter’s record was due November 9, 2018, but was not filed. By statute, this
appeal is accelerated, and is to take precedence over other matters. See TEX. FAM. CODE ANN. §
109.002(a-1). Strict deadlines exist with regard to disposal of appeals dealing with termination
of parental rights — specifically, the appellate court must dispose of the appeal within 180 days
of the date the notice of appeal is filed in the trial court. With regard to the appellate record,
pursuant to Rule 35.3(c) of the appellate rules, this court may not grant an extension of more
than ten days in an accelerated appeal. TEX. R. APP. P. 35.3(c). Moreover, extensions granted by
this court “must not exceed 30 days cumulatively, absent extraordinary circumstances.” Id. R.
28.4(b)(3). Rule 28.4(b)(3) makes no distinction between bench and jury trials. See id.

       We therefore ORDER court reporter Davad Zarate to file the reporter’s record in this
court on or before November 26, 2018 – seventeen days from the original due date. With
regard to termination appeals, in addition to the responsibility imposed on the trial court under
Rule 35.3(c) — trial court is jointly responsible for ensuring the appellate record is timely filed
— the trial court must direct the official or deputy reporter to immediately commence the
preparation of the reporter’s record. Id. 28.4(b)(1). The trial court must arrange for a
substitute reporter if necessary to ensure the reporter’s record is timely filed. Id.

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the trial court.
                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2018.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court